DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 10/11/2021 for application number 17/450,522. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “close proximity” in claims 3 and 12 is a relative term which renders the claim indefinite. The term “close proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be a matter of opinion how close the overlay would have to be to the image of the call candidate in order to be in “close proximity.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5, 8, 10-12, 14, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 8,743,145 B1) in view of Hwang et al (US 2014/0011487 A1).

In reference to claim 1, Price teaches a … method (col. 10, lines 1-15), comprising: determining, with a device, a position of a nearby device in response to detecting a signal transmitted from the nearby device (signal received from another device, col. 4, lines 25-63; location of signal such as direction and proximity is determined, col. 3, line 35 – col. 4, line 4); capturing, with a camera of the device, an image of an area near the device (col. 2, line 65 – col. 3, line 48); responsive to identifying an image of a call candidate appearing within the image of the area, determining, from the image, a position of the call candidate relative to the device; correlating the position of the call candidate with the position of the nearby device based on a proximity of the position of the call candidate to the position of the nearby device (facial recognition results in image are associated with received user IDs from the signal based on signal position, col. 3, line 35 – col. 4, line 4); retrieving information associated with the call candidate based on the correlating (based on identified user, user data can be retrieved, col. 4, line 49 – col. 6, line 11); and generating, based on the information, a visual identifier token corresponding to the call candidate …  (token corresponding to user is displayed, col. 13, line 3 – col. 14, line 25; fig. 6).
However, Price does not teach a wireless calling method; and wherein the visual identifier token is presented on a display of the device to enable the user to initiate a call between the device and the nearby device.
Hwang teaches a wireless calling method; and wherein the visual identifier token is presented on a display of the device to enable the user to initiate a call between the device and the nearby device (token displayed to allow user to initiate call between device and detected user, fig. 8, para. 0130-31, 0139-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Price and Hwang before the earliest effective filing date, to modify the visual token as disclosed by Price to include the call as taught by Hwang.
One of ordinary skill in the art would have been motivated to modify the visual token of Price to include the call of Hwang because it would allow users to more easily group call (Hwang, para. 0005-08).
In reference to claim 2, Price teaches the method of claim 1, wherein the image of the area near the device comprises a second image of a second area, and wherein the method includes: initially capturing a first image of a first area near the device; determining the position of the nearby device is outside the first area; and presenting on the display of the device an indicator indicating the position of the nearby device with respect to the viewpoint of the first image (if a user is detected outside the frame of the image, an indicator can indicate the position of the user, col. 14, lines 43-63).
In reference to claim 3, Price teaches the method of claim 1, wherein the visual identifier token is presented on the display as an overlay in close proximity to the image of the call candidate and includes selected portions of the information associated with the call candidate (see fig. 6: identifier shown next to user and includes info, like email).
In reference to claim 5, Price teaches the method of claim 1, wherein the signal transmitted from the nearby device is an advertising signal indicating the position of the nearby device and wherein the determining is based on the advertising signal (signal received from another device, col. 4, lines 25-63; location of signal such as direction and proximity is determined using signal strength or other signal information like GPS coordinates transmitted in the signal, col. 3, line 35 – col. 4, line 4).
In reference to claim 8, Hwang teaches the method of claim 1, wherein the method includes: cross-referencing the image of the call candidate against a collection of photographs electronically stored on the device; and identifying the call candidate based on facial recognition locally performed by the device, wherein the identifying is in response to matching the image of the call candidate with another image of the call candidate appearing in one or more of the photographs (call candidates’ photographs are stored local, para. 0108-19; and the device identifies the call candidates’ faces, 0127-31).

In reference to claim 10, Price teaches system, comprising: a display; and a processor coupled to the display, wherein the display and processor are disposed in a device, and wherein the processor is configured to initiate operations including (fig. 3): determining, with a device, a position of a nearby device in response to detecting a signal transmitted from the nearby device (signal received from another device, col. 4, lines 25-63; location of signal such as direction and proximity is determined, col. 3, line 35 – col. 4, line 4); capturing, with a camera of the device, an image of an area near the device (col. 2, line 65 – col. 3, line 48); responsive to identifying an image of a call candidate appearing within the image of the area, determining, from the image, a position of the call candidate relative to the device; correlating the position of the call candidate with the position of the nearby device based on a proximity of the position of the call candidate to the position of the nearby device (facial recognition results in image are associated with received user IDs from the signal based on signal position, col. 3, line 35 – col. 4, line 4); retrieving information associated with the call candidate based on the correlating (based on identified user, user data can be retrieved, col. 4, line 49 – col. 6, line 11); and generating, based on the information, a visual identifier token corresponding to the call candidate …  (token corresponding to user is displayed, col. 13, line 3 – col. 14, line 25; fig. 6).
However, Price does not teach a wireless calling method; and wherein the visual identifier token is presented on a display of the device to enable the user to initiate a call between the device and the nearby device.
Hwang teaches a wireless calling method; and wherein the visual identifier token is presented on a display of the device to enable the user to initiate a call between the device and the nearby device (token displayed to allow user to initiate call between device and detected user, fig. 8, para. 0130-31, 0139-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Price and Hwang before the earliest effective filing date, to modify the visual token as disclosed by Price to include the call as taught by Hwang.
One of ordinary skill in the art would have been motivated to modify the visual token of Price to include the call of Hwang because it would allow users to more easily group call (Hwang, para. 0005-08).
In reference to claim 11, Price teaches the system of claim 10, wherein the image of the area near the device comprises a second image of a second area, and wherein the processor is configured to initiate operations including: initially capturing a first image of a first area near the device; determining the position of the nearby device is outside the first area; and presenting on the display of the device an indicator indicating the position of the nearby device with respect to the viewpoint of the first image (if a user is detected outside the frame of the image, an indicator can indicate the position of the user, col. 14, lines 43-63).
In reference to claim 12, Price teaches the system of claim 10, wherein the visual identifier token is presented on the display as an overlay in close proximity to the image of the call candidate and includes selected portions of the information associated with the call candidate (see fig. 6: identifier shown next to user and includes info, like email).
In reference to claim 14, Price teaches the system of claim 10, wherein the signal transmitted from the nearby device is an advertising signal indicating the position of the nearby device and wherein the determining is based on the advertising signal (signal received from another device, col. 4, lines 25-63; location of signal such as direction and proximity is determined using signal strength or other signal information like GPS coordinates transmitted in the signal, col. 3, line 35 – col. 4, line 4).
In reference to claim 17, Hwang teaches the system of claim 10, wherein the processor is configured to initiate operations including: cross-referencing the image of the call candidate against a collection of photographs electronically stored on the device; and identifying the call candidate based on facial recognition locally performed by the device, wherein the identifying is in response to matching the image of the call candidate with another image of the call candidate appearing in one or more of the photographs (call candidates’ photographs are stored local, para. 0108-19; and the device identifies the call candidates’ faces, 0127-31).

In reference to claim 19, Price teaches computer program product (memory, fig. 3), comprising: one or more computer readable storage media (the Examiner notes the Applicant has explicitly defined “computer readable storage medium” to exclude transitory signals, para. 0098 of spec. as filed), and program instructions collectively stored on the one or more computer readable storage media, wherein the program instructions are executable by computer hardware of a device to initiate operations including: determining, with a device, a position of a nearby device in response to detecting a signal transmitted from the nearby device (signal received from another device, col. 4, lines 25-63; location of signal such as direction and proximity is determined, col. 3, line 35 – col. 4, line 4); capturing, with a camera of the device, an image of an area near the device (col. 2, line 65 – col. 3, line 48); responsive to identifying an image of a call candidate appearing within the image of the area, determining, from the image, a position of the call candidate relative to the device; correlating the position of the call candidate with the position of the nearby device based on a proximity of the position of the call candidate to the position of the nearby device (facial recognition results in image are associated with received user IDs from the signal based on signal position, col. 3, line 35 – col. 4, line 4); retrieving information associated with the call candidate based on the correlating (based on identified user, user data can be retrieved, col. 4, line 49 – col. 6, line 11); and generating, based on the information, a visual identifier token corresponding to the call candidate …  (token corresponding to user is displayed, col. 13, line 3 – col. 14, line 25; fig. 6).
However, Price does not teach a wireless calling method; and wherein the visual identifier token is presented on a display of the device to enable the user to initiate a call between the device and the nearby device.
Hwang teaches a wireless calling method; and wherein the visual identifier token is presented on a display of the device to enable the user to initiate a call between the device and the nearby device (token displayed to allow user to initiate call between device and detected user, fig. 8, para. 0130-31, 0139-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Price and Hwang before the earliest effective filing date, to modify the visual token as disclosed by Price to include the call as taught by Hwang.
One of ordinary skill in the art would have been motivated to modify the visual token of Price to include the call of Hwang because it would allow users to more easily group call (Hwang, para. 0005-08).
In reference to claim 20, Price teaches the system of claim 10, wherein the image of the area near the device comprises a second image of a second area, and wherein the program code is executable by the computer hardware to initiate operations including: initially capturing a first image of a first area near the device; determining the position of the nearby device is outside the first area; and presenting on the display of the device an indicator indicating the position of the nearby device with respect to the viewpoint of the first image (if a user is detected outside the frame of the image, an indicator can indicate the position of the user, col. 14, lines 43-63).


Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 8,743,145 B1) in view of Hwang et al (US 2014/0011487 A1) as applied to claims 1 and 10 above, and in further view of Anderlecht (US 2020/0234502 A1).

In reference to claim 4, Price and Hwang do not explicitly teach the method of claim 1, wherein the determining the position of the nearby device is performed by a ultra-wideband service initiated by the detecting the signal transmitted from the nearby device.
Anderlecht teaches the method of claim 1, wherein the determining the position of the nearby device is performed by a ultra-wideband service initiated by the detecting the signal transmitted from the nearby device (para. 0068).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Anderlecht before the earliest effective filing date, to modify the signal as disclosed by Price to include the UWB as taught by Anderlecht.
One of ordinary skill in the art would have been motivated to modify the signal of Price to include the UWB of Anderlecht it can help accurately determine device location (Anderlecht, para. 0061-62).

In reference to claim 13, Price and Hwang do not explicitly teach the system of claim 10, wherein the determining the position of the nearby device is performed by a ultra-wideband service initiated by the detecting the signal transmitted from the nearby device.
Anderlecht teaches the system of claim 10, wherein the determining the position of the nearby device is performed by a ultra-wideband service initiated by the detecting the signal transmitted from the nearby device (para. 0068).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Anderlecht before the earliest effective filing date, to modify the signal as disclosed by Price to include the UWB as taught by Anderlecht.
One of ordinary skill in the art would have been motivated to modify the signal of Price to include the UWB of Anderlecht it can help accurately determine device location (Anderlecht, para. 0061-62).

Claim(s) 6-7, 9, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 8,743,145 B1) in view of Hwang et al (US 2014/0011487 A1) as applied to claims 1 and 10 above, and in further view of Geppert et al. (US 2010/0251177 A1).

In reference to claim 6, Hwang teaches the method of claim 1, wherein the call candidate comprises a plurality of call candidates and the nearby device comprises a plurality of nearby devices, and wherein the method includes: presenting visual identifier tokens on the display of the device, each visual identifier token corresponding to one of the plurality of call candidates (plurality of tokens displayed next to plurality of identified users, fig. 8, para. 0130-31, 0139-40); … and initiating a group call between the device and each nearby device associated with the two or more visual identifier tokens … (group call initiated, para. 0142, 0153-59, fig. 12).
However, Price and Hwang do not explicitly teach selecting two or more of the visual identifier tokens corresponding to the plurality of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device; and initiating a group call between the device and each nearby device associated with the two or more visual identifier tokens added to the calling bucket.
Geppert teaches selecting two or more of the visual identifier tokens corresponding to the plurality of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device; and initiating a group call between the device and each nearby device associated with the two or more visual identifier tokens added to the calling bucket (user can drag contact icons to initiate group call, para. 0026-28, 0039-40, figs. 2C-2D).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Geppert before the earliest effective filing date, to modify the visual token as disclosed by Price and Wang to include the bucket as taught by Geppert.
One of ordinary skill in the art would have been motivated to modify the visual token of Price and Hwang to include the bucket of Geppert it would provide a more intuitive communication management interface (Geppert, para. 0006-07).
In reference to claim 7, Hwang teaches the method of claim 1, wherein the call candidate comprises a plurality of call candidates and the nearby device comprises a plurality of nearby devices (plurality of tokens displayed next to plurality of identified users, fig. 8, para. 0130-31, 0139-40), and wherein the method includes: generating a subset of call candidates by filtering the plurality of call candidates based on at least one of distance of each of the plurality of nearby devices associated with each of the call candidates, contact information corresponding to each of the call candidates associated with each of the nearby devices, or whether a call candidate associated with a nearby device is speaking (users are filtered based on whether or not contact information is available, para. 0143-47); presenting visual identifier tokens on the display of the device, each visual identifier token corresponding to one of the subset of call candidates; and initiating a group call between the device and each device associated with the two or more visual identifier tokens (for recognized users, plurality of tokens displayed next to plurality of identified users, fig. 8, para. 0130-31, 0139-40, and a group call is initiated, para. 0142, 0153-59, fig. 12).
	However, Price and Hwang do not teach selecting two or more of the visual identifier tokens corresponding to the subset of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device.
Geppert teaches selecting two or more of the visual identifier tokens corresponding to the subset of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device (user can drag contact icons to initiate group call, para. 0026-28, 0039-40, figs. 2C-2D).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Geppert before the earliest effective filing date, to modify the visual token as disclosed by Price and Wang to include the bucket as taught by Geppert.
One of ordinary skill in the art would have been motivated to modify the visual token of Price and Hwang to include the bucket of Geppert it would provide a more intuitive communication management interface (Geppert, para. 0006-07).
In reference to claim 9, Price and Hwang do not teach the method of claim 1, wherein the display of the device is a touch-responsive screen, and wherein the method includes changing at least one of a screen position or image size of the visual identifier token in response to a user's tactile input via the touch-responsive screen.
Geppert teaches the method of claim 1, wherein the display of the device is a touch-responsive screen, and wherein the method includes changing at least one of a screen position or image size of the visual identifier token in response to a user's tactile input via the touch-responsive screen (user can drag contact icons on touch screen, which changes their screen position, para. 0038-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Geppert before the earliest effective filing date, to modify the visual token as disclosed by Price and Wang to include the bucket as taught by Geppert.
One of ordinary skill in the art would have been motivated to modify the visual token of Price and Hwang to include the bucket of Geppert it would provide a more intuitive communication management interface (Geppert, para. 0006-07).

In reference to claim 15, Hwang teaches the system of claim 10, wherein the call candidate comprises a plurality of call candidates and the nearby device comprises a plurality of nearby devices, and wherein the processor is configured to initiate operations including: presenting visual identifier tokens on the display of the device, each visual identifier token corresponding to one of the plurality of call candidates (plurality of tokens displayed next to plurality of identified users, fig. 8, para. 0130-31, 0139-40); … and initiating a group call between the device and each nearby device associated with the two or more visual identifier tokens … (group call initiated, para. 0142, 0153-59, fig. 12).
However, Price and Hwang do not explicitly teach selecting two or more of the visual identifier tokens corresponding to the plurality of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device; and initiating a group call between the device and each nearby device associated with the two or more visual identifier tokens added to the calling bucket.
Geppert teaches selecting two or more of the visual identifier tokens corresponding to the plurality of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device; and initiating a group call between the device and each nearby device associated with the two or more visual identifier tokens added to the calling bucket (user can drag contact icons to initiate group call, para. 0026-28, 0039-40, figs. 2C-2D).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Geppert before the earliest effective filing date, to modify the visual token as disclosed by Price and Wang to include the bucket as taught by Geppert.
One of ordinary skill in the art would have been motivated to modify the visual token of Price and Hwang to include the bucket of Geppert it would provide a more intuitive communication management interface (Geppert, para. 0006-07).
In reference to claim 16, Hwang teaches the system of claim 10, wherein the call candidate comprises a plurality of call candidates and the nearby device comprises a plurality of nearby devices, (plurality of tokens displayed next to plurality of identified users, fig. 8, para. 0130-31, 0139-40), and wherein the processor is configured to initiate operations including: generating a subset of call candidates by filtering the plurality of call candidates based on at least one of distance of each of the plurality of nearby devices associated with each of the call candidates, contact information corresponding to each of the call candidates associated with each of the nearby devices, or whether a call candidate associated with a nearby device is speaking (users are filtered based on whether or not contact information is available, para. 0143-47); presenting visual identifier tokens on the display of the device, each visual identifier token corresponding to one of the subset of call candidates; and initiating a group call between the device and each device associated with the two or more visual identifier tokens (for recognized users, plurality of tokens displayed next to plurality of identified users, fig. 8, para. 0130-31, 0139-40, and a group call is initiated, para. 0142, 0153-59, fig. 12).
	However, Price and Hwang do not teach selecting two or more of the visual identifier tokens corresponding to the subset of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device.
Geppert teaches selecting two or more of the visual identifier tokens corresponding to the subset of call candidates and adding the two or more visual identifier tokens to a calling bucket presented on the display of the device (user can drag contact icons to initiate group call, para. 0026-28, 0039-40, figs. 2C-2D).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Geppert before the earliest effective filing date, to modify the visual token as disclosed by Price and Wang to include the bucket as taught by Geppert.
One of ordinary skill in the art would have been motivated to modify the visual token of Price and Hwang to include the bucket of Geppert it would provide a more intuitive communication management interface (Geppert, para. 0006-07).
In reference to claim 18, Price and Hwang do not teach the system of claim 10, wherein the display of the device is a touch-responsive screen, and wherein the processor is configured to initiate operations including changing at least one of a screen position or image size of the visual identifier token in response to a user's tactile input via the touch-responsive screen.
Geppert teaches the system of claim 10, wherein the display of the device is a touch-responsive screen, and wherein the processor is configured to initiate operations including changing at least one of a screen position or image size of the visual identifier token in response to a user's tactile input via the touch-responsive screen (user can drag contact icons on touch screen, which changes their screen position, para. 0038-40).
It would have been obvious to one of ordinary skill in art, having the teachings of Price, Hwang, and Geppert before the earliest effective filing date, to modify the visual token as disclosed by Price and Wang to include the bucket as taught by Geppert.
One of ordinary skill in the art would have been motivated to modify the visual token of Price and Hwang to include the bucket of Geppert it would provide a more intuitive communication management interface (Geppert, para. 0006-07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Resnick (US 20200262931 A1), Colangelo (US 20140328521 A1), Ravi (US 20190122045 A1), and Resnick (US 20210209346 A1), all of which teach using face detection and device location in augmented reality.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174